 
Exhibit 10.3
 
Execution Version
Deal CUSIP: 22439TAE1
Term Loan CUSIP: 22439TAF8
 
 


 
 
 
$200,000,000
 
3-YEAR TERM LOAN CREDIT AGREEMENT
 
Dated as of
 
December 20, 2017
 
Among
 
CRANE CO.,
 
The Lenders Party Hereto,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent
 
and
 
BMO HARRIS BANK N.A., HSBC BANK USA, N.A. and TD BANK, N.A.,
as Documentation Agents
 
WELLS FARGO SECURITIES, LLC and JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers and Joint Bookrunners
 
 
 

 

 
1

--------------------------------------------------------------------------------



 
Table of Contents
Page


ARTICLE I DEFINITIONS
1
         
SECTION 1.01
Defined Terms
1
 
SECTION 1.02
Classification of Loans and Borrowings
17
 
SECTION 1.03
Terms Generally
17
 
SECTION 1.04
Accounting Terms; GAAP
18
 
SECTION 1.05
Status of Obligations
18
 
SECTION 1.06
Time of Day
18
 
SECTION 1.07
Rates
18
       
ARTICLE II THE CREDITS
19
     
SECTION 2.01
Commitments
19
 
SECTION 2.02
Loans and Borrowings
19
 
SECTION 2.03
Procedure for Borrowing of the Loans on the Effective Date
19
 
SECTION 2.04
Funding of Borrowings
20
 
SECTION 2.05
Interest Elections
20
 
SECTION 2.06
Termination and Reduction of Commitments
22
 
SECTION 2.07
Repayment of Loans; Evidence of Debt
22
 
SECTION 2.08
Prepayment of Loans
23
 
SECTION 2.09
Fees
23
 
SECTION 2.10
Interest
24
 
SECTION 2.11
Alternate Rate of Interest; Illegality
24
 
SECTION 2.12
Increased Costs
25
 
SECTION 2.13
Break Funding Payments
26
 
SECTION 2.14
Taxes
26
 
SECTION 2.15
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
28
 
SECTION 2.16
Mitigation Obligations; Replacement of Lenders
29
 
SECTION 2.17
Defaulting Lenders
30
   
ARTICLE III REPRESENTATIONS AND WARRANTIES
31
     
SECTION 3.01
Organization; Powers
31
 
SECTION 3.02
Authorization; Enforceability
31
 
SECTION 3.03
Governmental Approvals; No Conflicts
31
 
SECTION 3.04
Financial Condition; No Material Adverse Change
31
 
SECTION 3.05
Properties
32
 
SECTION 3.06
Litigation and Environmental Matters
32
 
SECTION 3.07
Compliance with Laws and Agreements
32
 
SECTION 3.08
Investment Company Status
32
 
SECTION 3.09
Taxes
32
 
SECTION 3.10
ERISA
32
 
SECTION 3.11
Disclosure
33
 
SECTION 3.12
Solvency
33
 
SECTION 3.13
Anti-Corruption Laws and Sanctions
33
 
SECTION 3.14
Margin Stock
33
   
ARTICLE IV CONDITIONS
34
     
SECTION 4.01
Closing Date
34
 
SECTION 4.02
Effective Date
35
   

 
 
i

--------------------------------------------------------------------------------



 
ARTICLE V AFFIRMATIVE COVENANTS
36
     
SECTION 5.01
Financial Statements and Other Information
37
 
SECTION 5.02
Notices of Material Events
38
 
SECTION 5.03
Existence; Conduct of Business
38
 
SECTION 5.04
Payment of Taxes
38
 
SECTION 5.05
Maintenance of Properties; Insurance
38
 
SECTION 5.06
Books and Records; Inspection Rights
39
 
SECTION 5.07
Compliance with Laws
39
 
SECTION 5.08
Use of Proceeds
39
   
ARTICLE VI NEGATIVE COVENANTS
39
     
SECTION 6.01
Subsidiary Indebtedness
40
 
SECTION 6.02
Liens
40
 
SECTION 6.03
Fundamental Changes; Line of Business
42
 
SECTION 6.04
Transactions with Affiliates
42
 
SECTION 6.05
Hedging Agreements
42
 
SECTION 6.06
Leverage Ratio
42
   
ARTICLE VII EVENTS OF DEFAULT
43
   
ARTICLE VIII THE ADMINISTRATIVE AGENT
45
   
ARTICLE IX MISCELLANEOUS
47
     
SECTION 9.01
Notices
46
 
SECTION 9.02
Waivers; Amendments
48
 
SECTION 9.03
Expenses; Indemnity; Damage Waiver
49
 
SECTION 9.04
Successors and Assigns
50
 
SECTION 9.05
Survival
55
 
SECTION 9.06
Counterparts; Integration; Effectiveness
55
 
SECTION 9.07
Severability
55
 
SECTION 9.08
Right of Setoff
55
 
SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
56
 
SECTION 9.10
WAIVER OF JURY TRIAL
56
 
SECTION 9.11
Headings
57
 
SECTION 9.12
Confidentiality
57
 
SECTION 9.13
Interest Rate Limitation
58
 
SECTION 9.14
USA PATRIOT Act
58
 
SECTION 9.15
No Advisory or Fiduciary Responsibility
58
 
SECTION 9.16
Certain ERISA Matters
58
 
SECTION 9.17
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
60



ii

--------------------------------------------------------------------------------









SCHEDULES:
 
2.01
Lenders and Commitments
3.01
Subsidiaries
3.06
Litigation and Environmental Matters
6.01
Existing Indebtedness
6.02
Existing Liens



EXHIBITS:
 
A
Form of Assignment and Assumption
B
Form of Solvency Certificate









iii

--------------------------------------------------------------------------------



 
THIS 3-YEAR TERM LOAN CREDIT AGREEMENT dated as of December 20, 2017 (as it may
be amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), among CRANE CO., the LENDERS party hereto, JPMORGAN CHASE BANK,
N.A., as syndication agent (in such capacity, the “Syndication Agent”), BMO
HARRIS BANK N.A., HSBC BANK USA, N.A. and TD BANK, N.A., as documentation agents
(in such capacities, the “Documentation Agents”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent (in such capacity, the “Administrative
Agent”).
The parties hereto agree as follows:
ARTICLE I

DEFINITIONS
SECTION 1.01          Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Act” has the meaning assigned to such term in Section 9.14.
“Adjusted LIBO Rate” means a rate per annum determined by the Administrative
Agent pursuant to the following formula:
Adjusted LIBO Rate = 
LIBO Rate
 
1.00 - Eurodollar Reserve Percentage

“Administrative Agent” means Wells Fargo Bank, National Association (including
its branches and affiliates), in its capacity as administrative agent for the
Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively
(provided that clause (c) shall not be applicable during any period in which the
Adjusted LIBO Rate is unavailable or unascertainable).


1

--------------------------------------------------------------------------------







“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, including, the United
States Foreign Corrupt Practices Act of 1977.
“Applicable Percentage” means, with respect to any Lender, (a) at any time prior
to the making of the Loans hereunder, the percentage of the total Commitments
represented by such Lender’s Commitment, and (b) at any time following the
making of the Loans hereunder, the percentage of the total outstanding principal
balance of the Loans represented by the outstanding principal balance of such
Lender’s Loans.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the Commitment Fee payable hereunder, as the case may
be, the applicable rate per annum set forth below (expressed in basis points)
under the caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as
the case may be, based upon the ratings by S&P and Moody’s, respectively,
applicable on such date to the Index Debt:
Categories
 
Index Debt Ratings:
(S&P/Moody’s)
 
ABR Spread
 
Eurodollar
Spread
 
Commitment Fee
Rate
I
 
Greater than or equal to A/A2         
 
0.0 bps
 
87.5 bps
 
7.0 bps
II
 
Greater than or equal to A-/A3 but less than A/A2
 
0.0 bps
 
100.0 bps
 
9.0 bps
III
 
Greater than or equal to BBB+/Baa1 but less than A-/A3
 
12.5 bps
 
112.5 bps
 
12.5 bps
IV
 
Greater than or equal to BBB/Baa2 but less than BBB+/Baa1
 
25.0 bps
 
125.0 bps
 
15.0 bps
V
 
Greater than or equal to BBB-/Baa3 but less than
BBB/Baa2
 
37.5 bps
 
137.5 bps
 
20.0 bps
VI
 
Less than BBB-/Baa3
 
75.0 bps
 
175.0 bps
 
25.0 bps

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category VI; (b) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings, unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be
determined by reference to the Category next above that of the lower of the two
ratings; and (c) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Company
and the Lenders shall negotiate in good faith to


2

--------------------------------------------------------------------------------





amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Tax Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Tax Code) the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means the Company.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.


3

--------------------------------------------------------------------------------







“Bridge Commitment Letter” means the commitment letter, dated as of December 5,
2017, among the Company, Wells Fargo Securities, LLC and Wells Fargo Bank,
National Association, with respect to a 364-day term loan facility in the
initial aggregate principal amount of $350,000,000.
“Bridge Credit Agreement” means the 364-Day Credit Agreement, dated as of the
Closing Date, among the Company, the financial institutions party thereto from
time to time as lenders and Wells Fargo Bank, National Association, as
administrative agent, as amended, restated, supplemented or otherwise modified
from time to time.
“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day that is not a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to remain closed and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any Eurodollar Loan, or any ABR Loan as
to which the interest rate is determined by reference to the Adjusted LIBO Rate,
any day that (i) is not a Saturday, Sunday or other day on which commercial
banks in New York City are authorized or required by law to remain closed and
(ii) is also a London Banking Day.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided, however, that any obligations relating to a lease that was accounted
for by such Person as an operating lease as of the Closing Date and any similar
lease entered into after the Closing Date by such Person shall be accounted for
as obligations relating to an operating lease and not as Capital Lease
Obligations.
“Capital Stock” means (a) in the case of a corporation, corporate stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (howsoever designated) of corporate
stock, (c) in the case of a partnership, partnership interests (whether general
or limited) and (d) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing person, in each such case regardless of class or
designation.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Closing Date), of Capital Stock representing more
than 40% of the aggregate ordinary voting power represented by the issued and
outstanding Capital Stock of the Company or (b) occupation of a majority of the
seats (other than vacant seats) on the board of directors of the Company by
Persons who do not constitute Continuing Directors.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary,


4

--------------------------------------------------------------------------------





(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder, issued in
connection therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.
“Closing Date” means December 20, 2017.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder on the Effective Date in an aggregate principal amount
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01,
or in the Assignment and Assumption or other documentation contemplated hereby
pursuant to which such Lender shall have assumed its Commitment, as applicable,
as such commitment may be (a) reduced or terminated from time to time pursuant
to Section 2.06 or (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The aggregate amount
of the Lenders’ Commitments on the Closing Date is $200,000,000.
“Commitment Fee” has the meaning assigned to such term in Section 2.09(a).
 “Commitment Termination Date” means the earliest of (a) the termination of the
Crane Merger Agreement by the Company in accordance with its terms, (b) the
consummation of the Crane Acquisition with or without the funding of the credit
facility evidenced by this Agreement, (c) June 5, 2018, (d) any public
announcement by the Company or any of its affiliates that the Company does not
intend to proceed with the Crane Acquisition or the financings therefor, and (e)
the date the Commitments are terminated in full pursuant to Section 2.06 or
Article IX.
“Company” means Crane Co., a Delaware corporation.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Capitalization” means, on any date, the sum of (a) Consolidated
Indebtedness as of such date, plus (b) Consolidated Net Worth as of such date,
as determined in accordance with GAAP, except as otherwise expressly provided
herein.
“Consolidated Indebtedness” means, on any date, the aggregate principal amount
of Indebtedness of the Company and its consolidated Subsidiaries outstanding as
of such date, as determined on a consolidated basis in accordance with GAAP,
except as otherwise expressly provided herein.
“Consolidated Net Worth” means, on any date, all amounts that would be included
under stockholders’ equity on a consolidated balance sheet of the Company and
its consolidated Subsidiaries, as determined on a consolidated basis in
accordance with GAAP.
“Continuing Directors” means the directors of the Company on the Closing Date
and each other director of the Company, if, in each case, such other director’s
election or nomination for election to the board of directors of the Company is
approved by at least 51% of the then Continuing Directors.


5

--------------------------------------------------------------------------------







“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Crane Acquisition” means the acquisition by the Company, via a merger, of all
of the issued and outstanding equity interests of the Crane Target pursuant to
the Crane Merger Agreement.
“Crane Merger Agreement” means the Agreement and Plan of Merger, dated as of
December 5, 2017, among the Company, as buyer, CF Development Corp., a
Massachusetts corporation and a wholly-owned subsidiary of the Company, as the
Transitory Subsidiary (as defined in the Crane Merger Agreement), the Crane
Target, and, solely for purposes of being bound by Sections 2.4, 2.6, 2.7,
Article VIII, Article IX, Article X, Article XI and Article XII of the Crane
Merger Agreement, and solely in such Person’s capacity as the Company
Equityholder Representative (as defined in the Crane Merger Agreement),
Shareholder Representative Services LLC, a Colorado limited liability company.
“Crane Target” means Crane & Co., Inc., a Massachusetts corporation.
“Crane Target Material Adverse Effect” has the meaning given to the term
“Company Material Adverse Effect” in the Crane Merger Agreement (without giving
effect to any amendment thereof).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans or (ii) pay over to Administrative Agent or any Lender any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Company, the
Administrative Agent or any Lender in writing, or has made a public statement to
the effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by the Administrative
Agent, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the Administrative Agent’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, or (d) has, or has a direct or indirect parent company that has (i)
become the subject of a Bankruptcy Event or (ii) become the subject of a Bail-In
Action.
“Disqualified Institution” means, on any date, (a) any Person designated by the
Company as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the Closing Date (which such notice shall
specify such Person by legal name), (b) any other


6

--------------------------------------------------------------------------------





Person that is a competitor of the Company or any of its Subsidiaries, or the
Crane Target or any of its Subsidiaries, which Person has been designated by the
Company as a “Disqualified Institution” by written notice to the Administrative
Agent (which such notice shall specify such Person by legal name) and the
Lenders (including by posting such notice to any applicable electronic
transmission system) not less than five (5) Business Days prior to such date and
(c) any Affiliate of a Person identified pursuant to clause (a) or (b) that is
obviously an affiliate of any such entity Person identified in clause (a) or (b)
above (based solely on the similarity of the legal name of such Affiliate to the
legal name of such Person); provided that “Disqualified Institutions” shall
exclude any Person that the Company has designated as no longer being a
“Disqualified Institution” by written notice delivered to the Administrative
Agent from time to time.
“Documentation Agent” means each of BMO Harris Bank N.A., HSBC Bank USA, N.A.
and TD Bank, N.A., in each case, in its capacity as documentation agent for the
credit facility evidenced by this Agreement.
“Dollars” or “$” refers to lawful money of the United States of America.
“DQ List” has the meaning assigned to such term in Section 9.04(f)(iv).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any credit
institution or investment firm established in any EEA Member Country.
“Effective Date” means the date on which the conditions specified in Section
4.02 are satisfied (or waived in accordance with Section 9.02).
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


7

--------------------------------------------------------------------------------







“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under Section
414(b) or (c) of the Tax Code or, solely for purposes of Section 302 of ERISA
and Section 412 of the Tax Code, is treated as a single employer under Section
414 of the Tax Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Tax Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Tax Code or Section 302(c) of ERISA of an application for a waiver
of the minimum funding standard with respect to any Plan; (d) the incurrence by
the Company or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by the
Company or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Company or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Company or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Company or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Company or any
ERISA Affiliate of any notice, concerning the imposition upon the Company or any
of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor thereto), as in
effect from time to time.
 “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
basic, supplemental or emergency reserves) in respect of eurocurrency
liabilities or any similar category of liabilities for a member bank of the
Federal Reserve System in New York City.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Foreign Lender (other than an assignee pursuant to a request by the Company
under Section 2.16(b)), any withholding Tax that is imposed by the United States
of America on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Foreign Lender (or its assignor, if any) was


8

--------------------------------------------------------------------------------





entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Tax pursuant to Section 2.14(a), (c) Taxes attributable to a recipients failure
to comply with Section 2.14(e), and (d) any withholding Tax imposed under FATCA.
“Existing 2018 Notes” means the Company’s existing 2.75% senior notes due
December 2018.
“FATCA” means Sections 1471 through 1474 of the Tax Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Tax Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Financial Officer” means the chief financial officer, principal financial
officer, principal accounting officer, treasurer or controller of the Company.
“Foreign Lender” means any Lender that is not organized under the laws of a
jurisdiction located in the United States of America.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other


9

--------------------------------------------------------------------------------





obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation; provided,
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (f)
except in the determination of the Leverage Ratio with respect to contingent
obligations in respect of letters of credit, performance bonds, bid bonds,
customs bonds, surety bonds and performance guaranties, all Guarantees by such
Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person and all obligations of such Person incurred in connection with any
securitization or other asset-backed financing, (h) except in the determination
of the Leverage Ratio, all obligations of such Person under Synthetic Leases,
(i) except in the determination of the Leverage Ratio with respect to contingent
obligations, all obligations, contingent or otherwise, of such Person in respect
of letters of credit, performance bonds, bid bonds, customs bonds, surety bonds
and performance guaranties, (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances and (k) all obligations of such
Person arising with respect to Capital Stock that are mandatorily redeemable by
such Person or otherwise redeemable at the option of the holder thereof, in
whole or in part, prior to the date that is 90 days after the stated Maturity
Date. The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, that are imposed
on or with respect to any payment made by the Borrower hereunder, and (b) to the
extent not otherwise described in the foregoing clause (a), Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.
“Information” has the meaning assigned to such term in Section 9.12.


10

--------------------------------------------------------------------------------







“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the Maturity Date and (b) with
respect to any Eurodollar Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“Lead Arrangers” means each of Wells Fargo Securities, LLC and JPMorgan Chase
Bank, N.A. in its capacity as joint lead arranger and joint bookrunner for the
credit facility evidenced by this Agreement.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
“Leverage Ratio” means, on any date, the ratio of (a) Consolidated Indebtedness
as of such date to (b) Consolidated Capitalization as of such date.
“LIBO Rate” means
(a)          for any interest rate calculation with respect to a Eurodollar
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period as
published by the ICE Benchmark Administration Limited, a United Kingdom company,
or a comparable or successor quoting service approved by the Administrative
Agent, at approximately 11:00 a.m. (London time) two (2) London Banking Days
prior to the first day of the applicable Interest Period.  If, for any reason,
such rate is not so published, then “LIBO Rate” shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two (2) London Banking Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period, and
(b)          for any interest rate calculation with respect to a ABR Loan, the
rate of interest per annum determined on the basis of the rate for deposits in
Dollars for an Interest Period equal


11

--------------------------------------------------------------------------------





to one month (commencing on the date of determination of such interest rate) as
published by the ICE Benchmark Administration Limited, a United Kingdom company,
or a comparable or successor quoting service approved by the Administrative
Agent, at approximately 11:00 a.m. (London time) on such date of determination,
or, if such date is not a Business Day, then the immediately preceding Business
Day.  If, for any reason, such rate is not so published, then “LIBO Rate” for
such ABR Loan shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars would be
offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.
Each calculation by the Administrative Agent of the LIBO Rate shall be
conclusive and binding for all purposes, absent manifest error.
Notwithstanding the foregoing, if the “LIBO Rate” determined pursuant to the
preceding clauses (a) or (b) is below zero, the LIBO Rate will be deemed to be
zero for purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement and each promissory note issued pursuant
to Section 2.07(e), as each may be amended, supplemented, restated or otherwise
modified from time to time.
“Loan” has the meaning assigned to such term in Section 2.01.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Company and the Subsidiaries,
taken as a whole, or (b) the rights of or benefits available to the Lenders
under any Loan Document.
“Material Indebtedness” means Indebtedness (other than the Loans and other than
Indebtedness owed solely to the Company or any of its Subsidiaries), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Company and the Subsidiaries in an aggregate principal amount exceeding
$50,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Company or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Company or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.
“Material Subsidiary” means, at any time, any Subsidiary which as of such time
meets the definition of a “significant subsidiary” contained as of the Closing
Date in Regulation S-X of the SEC.


12

--------------------------------------------------------------------------------







“Maturity Date” means December 20, 2020.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, Taxes imposed as a result of a present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than connections arising from such recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or similar levies
arising from any payment made under any Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, any Loan Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.16).
“Participant” has the meaning assigned to such term in Section 9.04.
“Participant Register” has the meaning assigned to such term in Section 9.04.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)          Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)          statutory Liens of landlords, statutory Liens of banks and rights
of set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.04;
(c)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)          deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
(e)          judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;


13

--------------------------------------------------------------------------------







(f)          easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
conduct of business of the Company or any Subsidiary;
(g)          leases or subleases granted to third parties not interfering in any
material respect with the ordinary conduct of the business of Company or any of
its Subsidiaries;
(h)          any (i) interest or title of a lessor or sublessor under any lease
permitted by this Agreement, (ii) restriction or encumbrance that the interest
or title of such lessor or sublessor may be subject to, or (iii) subordination
of the interest of the lessee or sublessee under such lease to any restriction
or encumbrance referred to in the preceding clause (ii), so long as the holder
of such restriction or encumbrance agrees to recognize the rights of such lessee
or sublessee under such lease;
(i)          Liens arising from filing UCC financing statements relating solely
to leases permitted by this Agreement;
(j)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; and
(k)          licenses of patents, trademarks and other intellectual property
rights granted by Company or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of Company or such Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Tax Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wells Fargo Bank, National Association as its
prime rate.  Each change in the Prime Rate shall be effective as of the opening
of business on the day such change in such prime rate occurs.  The parties
hereto acknowledge that the rate announced publicly by Wells Fargo Bank,
National Association as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Register” has the meaning set forth in Section 9.04.


14

--------------------------------------------------------------------------------







“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means (a) at any time prior to the making of the Loans
hereunder, Lenders having Commitments representing greater than 50% of the sum
of the total Commitments at such time, and (b) at any time following the making
of the Loans hereunder, Lenders having outstanding Loans representing greater
than 50% of the sum of the total outstanding amount of the Loans at such time;
provided that the Commitments and Loans of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.
“Revolving Credit Agreement” means the Five-Year Revolving Credit Agreement,
dated as of the Closing Date, among the Company, the Subsidiaries of the Company
party thereto from time to time as subsidiary borrowers, the financial
institutions party thereto from time to time as lenders and JPMorgan Chase Bank,
N.A., as administrative agent, as amended, restated, supplemented or otherwise
modified from time to time.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury of the United Kingdom or any relevant and applicable
sanctioning authority of a European Union member state, (b) any Person located,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom or any relevant and applicable sanctioning authority of a
European Union member state.
“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of its functions.
“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the sum of the liabilities (including contingent liabilities)
of such Person and its Subsidiaries, on a consolidated basis, does not exceed
the fair value of the present assets of such Person and its Subsidiaries, on a
consolidated basis, (b) the present fair saleable value of the assets of such
Person and its Subsidiaries, on a consolidated basis, is greater than the total
amount that will be required to pay the probable liabilities (including
contingent liabilities) of such Person and its Subsidiaries as they become
absolute and matured, (c) the capital of such Person and its Subsidiaries, on a
consolidated basis, is not unreasonably small in relation to their business as
contemplated on such date, (d) such Person and its Subsidiaries, on a
consolidated basis, have not incurred and do not intend to incur, or believe
that they will incur, debts or other liabilities, including current obligations,
beyond their ability to pay such debts or other liabilities as they


15

--------------------------------------------------------------------------------





become due (whether at maturity or otherwise), and (e) such Person and its
Subsidiaries, on a consolidated basis, are “solvent” within the meaning given to
that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances.  For purposes hereof, subject to note 10 of the
Company’s most recent audited financial statements, the amount of any contingent
liability shall be computed as the amount that, in light of all of the facts and
circumstances existing as of such  date, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Specified Crane Merger Agreement Representations” means such of the
representations made by the Crane Target in the Crane Merger Agreement as are
material to the interests of the Lenders, but only to the extent that the
Company (and/or the Transitory Subsidiary (as defined in the Crane Merger
Agreement)) have the right to terminate the Company’s (and/or its) obligations
under the Crane Merger Agreement or decline to consummate the Crane Acquisition
as a result of a breach of such representations in the Crane Merger Agreement.
“Specified Event of Default” means an Event of Default under clauses (a), (b),
(h), (i) or (j) of Article VII.
“Specified Representations” means the representations and warranties of the
Company set forth in Sections 3.01 (with respect to the Company), 3.02,
3.03(b)(i) (solely to the extent the failure of such representation to be true
and correct would result in a Material Adverse Effect), 3.03(b)(ii) (with
respect to the organizational documents of the Company), 3.08, 3.12, 3.13(c) and
3.14(b).
“Subordinated Indebtedness” means any Indebtedness of the Company or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.
“Subsidiary” means any subsidiary of the Company.
“Syndication Agent” means JPMorgan Chase Bank, N.A. in its capacity as
syndication agent for the credit facility evidenced by this Agreement.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.
“Tax Code” means the Internal Revenue Code of 1986, as amended from time to
time.
“Taxes” means any and all present or future taxes (of any nature whatsoever),
levies, imposts, duties, deductions, fees, assessments, charges or withholdings
imposed by any Governmental Authority.


16

--------------------------------------------------------------------------------







“Terminated 2012 Credit Agreement” means the Second Amended and Restated Credit
Agreement, dated as of May 18, 2012, among the Company, the Subsidiaries of the
Company party thereto from time to time as borrowing subsidiaries, the lenders
party thereto from time to time, and JPMorgan Chase Bank, N.A., as
administrative agent, as amended, restated, supplemented or otherwise modified
from time to time.
“Trade Date” has the meaning assigned to such term in Section 9.04(f)(i).
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof
(including the consummation of the Crane Acquisition).
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“U.S.” or “United States” means the United States of America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Tax Code.
“Wholly-Owned Subsidiary” means a Subsidiary all the Capital Stock of which
(other than directors’ qualifying shares and foreign national qualifying shares
to the extent required by applicable law) is owned by the Company and/or one or
more Wholly-Owned Subsidiaries.
 “Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02          Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan”). Borrowings also may be classified and referred to Type
(e.g., a “Eurodollar Borrowing”).
SECTION 1.03          Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise or specifically provided for otherwise herein (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as


17

--------------------------------------------------------------------------------





referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
SECTION 1.04          Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the Company
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made (a) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Company or any Subsidiary
at “fair value”, as defined therein, (b) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof, and (c) without giving effect to any change to or modification
of GAAP after the Closing Date (including as a result of the adoption of ASU
2016-02 after the Closing Date) which would require capitalization of leases
that would be characterized as “operating leases” under GAAP (including prior to
any such adoption) as of the Closing Date.
SECTION 1.05          Status of Obligations. In the event that the Company shall
at any time issue or have outstanding any Subordinated Indebtedness, the Company
shall take all such actions as shall be necessary to cause the obligations
hereunder to constitute senior indebtedness (however denominated) in respect of
such Subordinated Indebtedness and to enable the Administrative Agent and the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the obligations
hereunder are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.
SECTION 1.06          Time of Day.  Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).


18

--------------------------------------------------------------------------------







SECTION 1.07          Rates.  The Administrative Agent does not warrant or
accept responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate”.
ARTICLE II

THE CREDITS
SECTION 2.01          Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make term loans (each, a “Loan”) to the Borrower
in Dollars on the Effective Date in an aggregate principal amount equal to such
Lender’s Commitment. Once repaid, a Loan may not be reborrowed.
SECTION 2.02          Loans and Borrowings. (a)  The Borrowing of the Loans on
the Effective Date shall consist of Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
(b)          Subject to Section 2.11, each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.
(c)          At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Borrowing on the Effective Date may be in an aggregate amount that is equal
to the entire unused balance of the total Commitments. Borrowings of more than
one Type may be outstanding at the same time; provided that there shall not at
any time be more than a total of ten Eurodollar Borrowings outstanding.
(d)          Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
SECTION 2.03          Procedure for Borrowing of the Loans on the Effective
Date. The Borrower shall notify the Administrative Agent of a request for the
Borrowing of the Loans on the Effective Date (a) by irrevocable written notice
(via a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower promptly followed by telephonic confirmation of such
request) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., three
(3) Business Days before the Effective Date or (b) by telephone or by
irrevocable written notice (via a written Borrowing Request in a form approved
by the Administrative Agent and signed by the Borrower) in the case of an ABR
Borrowing, not later than 11:00 a.m. on the Effective Date (or, in each case,
upon such later date and/or time as the Administrative Agent may agree). Any
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile transmission to the Administrative Agent
of a written Borrowing Request in a form approved by the Administrative Agent
and signed by the Borrower within the required time and date prescribed above in
respect of the proposed Borrowing. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:


19

--------------------------------------------------------------------------------







(i)          the aggregate amount of the requested Borrowing;
(ii)          the date of such Borrowing, which shall be a Business Day;
(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and
(v)          the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04          Funding of Borrowings. (a)  Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m. to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower (which may be an account maintained with the Administrative Agent)
designated by the Borrower in a notice of account designation or as otherwise
directed in writing by the Borrower, which notice of account designation or
other written direction shall be in form and substance reasonably satisfactory
to the Administrative Agent.
(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and the rate reasonably determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to the subject Loan. If any such amount
required to be paid by any Lender is not in fact made available to the
Administrative Agent within three Business Days following the date upon which
such Lender receives notice from the Administrative Agent, the Administrative
Agent shall be entitled to recover from such Lender, on demand, such amount with
interest thereon calculated from such due date at the rate set forth in the
preceding sentence plus 2%. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then such amount (exclusive of


20

--------------------------------------------------------------------------------





interest paid by such Lender to the Administrative Agent under this Section
2.04(b)) shall constitute such Lender’s Loan included in such Borrowing.
SECTION 2.05          Interest Elections. (a)  Each Borrowing initially shall be
of the Type specified in the initial applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
(b)          To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election (by telephone or irrevocable
written notice) (i) in the case of a continuation of or a conversion to a
Eurodollar Borrowing, not later than 11:00 a.m., three (3) Business Days before
the effective date of such election or (b) in the case of a conversion to a ABR
Borrowing, not later than 11:00 a.m. on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile transmission to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.  Notwithstanding any
contrary provision herein, this Section shall not be construed to permit the
Borrower to elect an Interest Period for Eurodollar Loans that does not comply
with Section 2.02(d).
(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:
(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


21

--------------------------------------------------------------------------------







(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing, and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.06          Termination and Reduction of Commitments.
(a)          Termination.  The Commitments shall terminate on the Commitment
Termination Date.  If the total Commitments in effect on the Effective Date are
not drawn on the Effective Date, the undrawn amount shall automatically be
cancelled.
(b)          Voluntary Termination or Reduction.  The Company may at any time
terminate, or from time to time reduce, the Commitments; provided that each
reduction of the Commitments shall be in an amount that is an integral multiple
of $1,000,000 and not less than $5,000,000.  The Company shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under this paragraph (b) at least three (3) Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that any such notice delivered by the Company may state that such
notice is conditioned upon the occurrence of another transaction, including the
issuance or incurrence of indebtedness or the issuance of Capital Stock, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
then in effect shall be permanent. Each reduction of the Commitments shall be
made ratably among the Lenders in accordance with their respective Commitments.
SECTION 2.07          Repayment of Loans; Evidence of Debt.
(a)          The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan made to the Borrower on the Maturity Date.
(b)          Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)          The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)          The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations


22

--------------------------------------------------------------------------------





recorded therein; provided that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.
(e)          Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
SECTION 2.08          Voluntary Prepayment of Loans. (a) The Borrower shall have
the right at any time and from time to time to prepay any Borrowing in whole or
in part, subject to prior notice in accordance with paragraph (b) of this
Section.
(b)          The Borrower shall notify the Administrative Agent by telephone
(confirmed by facsimile transmission) of any prepayment hereunder (i) in the
case of prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., three
(3) Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m. on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that any such notice delivered by the Company may state
that such notice is conditioned upon the occurrence of another transaction,
including the issuance or incurrence of indebtedness or the issuance of Capital
Stock, in which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by (A) accrued interest to the extent required by Section
2.10 and (B) break funding payments pursuant to Section 2.13.
SECTION 2.09          Fees. (a)  Commitment Fee.  The Borrower agrees to pay to
the Administrative Agent, for the account of each Lender (other than a
Defaulting Lender for such time as such Lender is a Defaulting Lender), a
non-refundable commitment fee (the “Commitment Fee”) at a rate per annum equal
to the Applicable Rate times the aggregate daily amount of such Lender’s
Commitment during the period from January 19, 2018 through and including the
earlier of (i) the Commitment Termination Date and (ii) the Effective Date, such
Commitment Fee to be earned and payable in arrears quarterly on the last
Business Day of each March, June, September and December.  The Commitment Fee
pursuant to this Section 2.09(a) shall be computed on the basis of a year of 360
days and shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).
(b)          Additional Fees.  The Company agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Company and the Administrative Agent.


23

--------------------------------------------------------------------------------







(c)          Fees Generally.  All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of the Commitment Fee, to the Lenders. Fees paid shall
not be refundable under any circumstances (except, in the case of demonstrable
error in the calculation of such fees, the excess of the fees paid in respect of
such erroneous calculation over the correctly calculated amount of such fees).
SECTION 2.10          Interest.
(a)          The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.
(b)          The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
(c)          Notwithstanding the foregoing, during the continuance of a
Specified Event of Default, the principal of the Loans (and, to the extent
permitted by law, overdue interest, fees and other amounts) shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of principal of any Loan, 2% plus the interest rate otherwise applicable to such
Loan, and (ii) in the case of any other amount, 2% plus the rate applicable to
ABR Loans as provided in paragraph (a) of this Section.
(d)          Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein; provided that (i) interest accrued pursuant to paragraph (c)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
(e)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO
Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent demonstrable error.
SECTION 2.11          Alternate Rate of Interest; Illegality.
(a)          If prior to the commencement of any Interest Period for a
Eurodollar Borrowing:
(i)          the Administrative Agent determines (which determination shall be
conclusive absent demonstrable error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
(ii)          the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;


24

--------------------------------------------------------------------------------







then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile transmission as promptly as practicable
thereafter and, until the Administrative Agent notifies the Company and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
any Interest Election Request that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and, unless repaid, such Borrowing shall be made as an ABR Borrowing and (ii) if
any Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be
made as an ABR Borrowing; provided that if the circumstances giving rise to such
notice affect only one Type of Borrowings, then the other Type of Borrowings
shall be permitted.
(b)          If, after the date hereof, the introduction of, or any change in,
any applicable law or any change in the interpretation or administration thereof
by any Governmental Authority, central bank or comparable agency charged with
the interpretation or administration thereof, or compliance by any Lender with
any request or directive of any such Governmental Authority, central bank or
comparable agency, shall make it unlawful or impossible for any Lender to honor
its obligations hereunder to make or maintain any Eurocurrency Loan, such Lender
shall promptly give notice thereof to the Administrative Agent and the
Administrative Agent shall promptly give notice to the Company and the other
Lenders.  Thereafter, until the Administrative Agent notifies the Company that
such circumstances no longer exist, (i) the obligation of such Lender to make,
to convert ABR Loans into or to continue, Eurocurrency Loans shall be suspended
and (ii) if such Lender may not lawfully continue to maintain a Eurocurrency
Loan to the end of the then current Interest Period applicable thereto, the
applicable Eurocurrency Loan of such Lender shall immediately be prepaid or
converted to an ABR Loan.
SECTION 2.12          Increased Costs. (a)  If any Change in Law shall:
(i)          impose, modify or deem applicable any reserve, special deposit,
liquidity, compulsory loan, insurance charge or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate);
(ii)          impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender; or
(iii)          subject the Administrative Agent, any Lender or any other
recipient of any payments to be made by or on account of any obligation of the
Borrower hereunder to any Taxes on its Eurodollar Loans or Commitments, or its
deposits, reserves, other liabilities or capital attributable thereto (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Person of making, continuing, converting into or maintaining any Eurodollar Loan
or of maintaining its obligation to make any such Loan or to reduce the amount
of any sum received or receivable by such Person hereunder whether of principal,
interest or otherwise, in respect of any Eurodollar Loan, then, following
receipt of the certificate described in paragraph (c), the Borrower will pay to
such Person such additional amount or amounts as will compensate such Person for
such additional costs incurred or reduction suffered.
(b)          If any Lender determines that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital


25

--------------------------------------------------------------------------------





or on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement or the Loans made by such Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy and
liquidity), then from time to time, following receipt of the certificate
described in paragraph (c), the Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.
(c)          A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Company and shall be conclusive absent demonstrable error. The Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)          Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
SECTION 2.13          Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.06 or 2.08), (b) the conversion
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.08(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.16, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the relevant currency of a comparable amount and period from other
banks in the Eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
SECTION 2.14          Taxes. (a)  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes; provided
that if the Borrower shall be required to deduct any Indemnified Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to


26

--------------------------------------------------------------------------------





additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions
and (iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
(b)          In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)          The Borrower shall indemnify the Administrative Agent and each
Lender, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent or such Lender, as the case
may be, on or with respect to any payment by or on account of any obligation of
the Borrower hereunder (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.14) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company by a Lender or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent demonstrable error.
(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(e)          Any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax.
(f)          Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall, assuming reasonable prior
written notification by the Borrower to such Lender of the existence of such law
or treaty, deliver to the Borrower (with a copy to the Administrative Agent), on
or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate of withholding.
(g)          If a payment made to a Lender under this Agreement would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Tax Code, as applicable), such
Lender shall deliver to the Administrative Agent and the Company, at the time or
times prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Company, such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Tax Code) and
such additional documentation reasonably requested by the Administrative Agent
or the Company as may be necessary for the Administrative Agent and the Company
to comply with its obligations


27

--------------------------------------------------------------------------------





under FATCA, to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA and, as necessary, to determine the amount to
deduct and withhold from such payment. Solely for purposes of this Section
2.14(g), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(h)          Each Lender shall severally indemnify the Administrative Agent for
any Taxes (but, in the case of any Indemnified Taxes or Other Taxes, only to the
extent that the Borrower has not already indemnified the Administrative Agent
for such Indemnified Taxes or Other Taxes and without limiting the obligation of
the Borrower to do so) attributable to such Lender that are paid or payable by
the Administrative Agent in connection with this Agreement or any Loan Documents
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such amounts were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.14(h) shall
be paid within 10 days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount so paid or payable by the Administrative
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent demonstrable error.
(i)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 2.14 (including by the payment of
additional amounts pursuant to this Section 2.14), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.14 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (i) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (i), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (i) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
SECTION 2.15          Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a)  The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest or fees or of amounts payable under
Section 2.12, 2.13 or 2.14, or otherwise) prior to 2:00 p.m. on the date when
due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) in Dollars and (ii) to the Administrative Agent at its offices
at the address therefor set forth in Section 9.01, except that payments pursuant
to Sections 2.12, 2.13, 2.14 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment


28

--------------------------------------------------------------------------------





shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.
(b)          If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.
(c)          If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(d)          Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
(e)          If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.04(b), 2.15(d) or 9.03(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender and for the benefit of the Administrative Agent to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under such


29

--------------------------------------------------------------------------------





Sections; in the case of each of (i) and (ii) above, in any order as determined
by the Administrative Agent in its discretion.
SECTION 2.16          Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.12, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.12 or 2.14, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(b)          If (i) any Lender requests compensation under Section 2.12, (ii)
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.14,
(iii) any Lender becomes a Defaulting Lender or (iv) any Lender fails to consent
to any amendment or waiver hereto which requires the consent of all of the
Lenders or all affected Lenders and which has been consented to by the Required
Lenders, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (A) in
the event the Administrative Agent’s consent would otherwise be required for an
assignment to such Person pursuant to Section 9.04, the Company shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, (B) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (C) in the case of
any such assignment resulting from a claim for compensation under Section 2.12
or payments required to be made pursuant to Section 2.14, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.  Each Lender
agrees that if it is replaced pursuant to this paragraph (b), it shall execute
and deliver to the Administrative Agent an Assignment and Assumption to evidence
such sale and purchase (provided that the failure of any Lender replaced
pursuant to this paragraph (b) to execute an Assignment and Assumption shall not
render such sale and purchase (and the corresponding assignment) invalid) and
such assignment shall be recorded in the Register. Each Lender hereby
irrevocably appoints the Administrative Agent (such appointment being coupled
with an interest) as such Lender’s attorney-in-fact, with full authority in the
place and stead of such Lender and in the name of such Lender, from time to time
in the Administrative Agent’s sole discretion, with prior written notice to such
Lender, to take any action and to execute any such Assignment and Assumption or
other instrument that the Administrative Agent may deem reasonably necessary to
carry out the provisions of this paragraph (b).


30

--------------------------------------------------------------------------------







SECTION 2.17          Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)          fees shall cease to accrue on the Commitment of such Defaulting
Lender pursuant to Section 2.09(a); and
(b)          the Commitment or Loans, as applicable, of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of each Lender or each Lender
affected thereby.
In the event that the Administrative Agent and the Company each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon such Lender shall cease to be a Defaulting Lender hereunder;
provided that, except to the extent otherwise expressly agreed by the affected
parties and subject to Section 9.17, no change hereunder from Defaulting Lender
to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.
ARTICLE III

REPRESENTATIONS AND WARRANTIES
The Company represents and warrants to the Lenders on the Closing Date and the
Effective Date that:
SECTION 3.01          Organization; Powers. Each of the Company and the
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required. Schedule 3.01 hereto identifies each Subsidiary as of the Closing Date
and the jurisdiction of its incorporation or organization, as the case may be. 
None of the Borrower nor any Subsidiary thereof is an EEA Financial Institution.
SECTION 3.02          Authorization; Enforceability. The Transactions to be
entered into by the Borrower are within the Borrower’s corporate powers and have
been duly authorized by all necessary corporate and, if required, stockholder
action. Each Loan Document to which the Borrower is a party has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
SECTION 3.03          Governmental Approvals; No Conflicts. The Transactions (a)
do not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate (i) any
applicable law or regulation or (ii) the charter, by-laws or other
organizational documents of the Company or any Subsidiary or (iii) any order of
any Governmental Authority, (c) will not violate or result in a default under
any indenture, material agreement or other material instrument binding upon the


31

--------------------------------------------------------------------------------





Company or its assets, or give rise to a right thereunder to require any payment
to be made by the Company, and (d) will not result in the creation or imposition
of any Lien on any asset of the Company.
SECTION 3.04          Financial Condition; No Material Adverse Change. (a)The
Company has heretofore furnished to the Administrative Agent its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the fiscal years ended December 31, 2014, December 31, 2015 and
December 31, 2016, reported on by Deloitte & Touche LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended September 30, 2017. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Company and its consolidated Subsidiaries as of such dates and
for such periods in accordance with GAAP, subject to year-end audit adjustments
and the absence of footnotes in the case of the statements referred to in clause
(ii) above.
(b)          Since December 31, 2016, there has been no material adverse change
in the business, assets, operations or financial condition of the Company and
the Subsidiaries, taken as a whole.
SECTION 3.05          Properties. (a)  Each of the Company and the Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to the conduct of the business of the Company and the
Subsidiaries taken as a whole, except for minor defects in title, easements,
rights of way and other matters that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes.
(b)          Each of the Company and the Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and, to the knowledge of the Company, the use
thereof by the Company and the Subsidiaries does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.06          Litigation and Environmental Matters. (a)  Except as set
forth on Schedule 3.06, there are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Company, threatened against or affecting the Company or any Subsidiary (i)
as to which there is a reasonable possibility of an adverse determination, that
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any Loan
Document or the Transactions.
(b)          Except as set forth on Schedule 3.06 and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Company nor any
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
SECTION 3.07          Compliance with Laws and Agreements. Each of the Company
and the Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its


32

--------------------------------------------------------------------------------





property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. No
Default has occurred and is continuing.
SECTION 3.08          Investment Company Status. Neither the Company nor any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09          Taxes. Each of the Company and the Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to result in a Material Adverse Effect.
SECTION 3.10          ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  None of the Company or any of its
Subsidiaries is an entity deemed to hold “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans.
SECTION 3.11          Disclosure. None of the written reports, financial
statements, certificates or other information (other than information of a
general economic or general industry nature) furnished by or on behalf of the
Company to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (taken as a whole and as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information and other forward-looking information, the Company
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time such information was prepared,
it being recognized by the Administrative Agent and the Lenders that (a) such
projected financial information is not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results and such differences may be material and (b) such
projected financial information is subject to significant uncertainties and
contingencies and no assurance can be given that the projected results will be
realized).
SECTION 3.12          Solvency.  The Company and its Subsidiaries, on a
consolidated basis, after giving effect to the Transactions, are Solvent.
SECTION 3.13          Anti-Corruption Laws and Sanctions.
(a)          The Company has implemented and maintains in effect policies and
procedures reasonably designed for compliance by the Company, its Subsidiaries
and their respective directors, officers, employees and, to the knowledge of the
Company and to the extent commercially reasonable, agents with Anti-Corruption
Laws and applicable Sanctions, and the Company and its Subsidiaries and, to the
knowledge of the Company, their respective, officers, directors, employees and
agents (to the extent acting on behalf of the Company), are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.
(b)          None of (i) the Company, any Subsidiary of the Company or, to the
knowledge of the Company or such Subsidiary, any of their respective directors,
officers or employees, or (ii) to the knowledge of the Company, any agent of the
Company or any Subsidiary that will act in


33

--------------------------------------------------------------------------------





any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.
(c)          No proceeds from any Loan have been or will be used directly or, to
the knowledge of the Company, indirectly, in violation of any Anti-Corruption
Law or applicable Sanctions.
SECTION 3.14          Margin Stock.
(a)          Neither the Borrower nor any Subsidiary thereof is engaged
principally or as one of its activities in the business of extending credit for
the purpose of “purchasing” or “carrying” any “margin stock” (as each such term
is defined or used, directly or indirectly, in Regulation U of the Board).
(b)          No part of the proceeds of the Loans will be used by the Company or
any of its Subsidiaries for any purpose that entails a violation of the
provisions of Regulation T, U or X of the Board.
ARTICLE IV

CONDITIONS
SECTION 4.01          Closing Date. This Agreement shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):
(a)          The Administrative Agent (or its counsel) shall have received
either (i) a counterpart of each Loan Document executed on behalf of each party
that is a party thereto, or (ii) written evidence satisfactory to the
Administrative Agent (which may include facsimile or electronic transmission of
an executed signature page) that each such Loan Document has been so executed.
(b)          The Lead Arrangers shall have received (i) audited consolidated
financial statements of the Company for the three most recent fiscal years of
the Company completed at least 90 days prior to the Closing Date, (ii) audited
consolidated financial statements of the Crane Target for the three most recent
fiscal years of the Crane Target completed at least 90 days prior to the Closing
Date, (iii) unaudited interim consolidated financial statements of the Company
for each fiscal quarterly period of the Company ended after the latest fiscal
year referred to in clause (i) above and ended at least 45 days prior to the
Closing Date, (iv) unaudited interim consolidated financial statements of the
Crane Target for each fiscal quarterly period of the Crane Target ended after
the latest fiscal year referred to in clause (ii) above and ended at least 45
days prior to the Closing Date, and (v) a pro forma consolidated balance sheet
of the Company and its Subsidiaries as at the date of the most recent
consolidated balance sheet delivered pursuant to clause (i) above and a pro
forma consolidated statement of operations for the most recent fiscal year of
the Company, adjusted to give effect to the consummation of the Crane
Acquisition and the other transactions contemplated hereby and by the Revolving
Credit Agreement and the Bridge Credit Agreement as if such transactions, with
respect to the pro forma consolidated balance sheet, had occurred on such date
or, with respect to the pro forma consolidated statement of operations, had
occurred on the first day of the most recently completed fiscal year of the
Company.  The Lead Arrangers acknowledge receipt of such information referred to
above for all relevant periods ended on or prior to September 30, 2017.


34

--------------------------------------------------------------------------------







(c)          The Administrative Agent shall have received a customary favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Closing Date) of Skadden, Arps, Slate, Meagher, & Flom LLP, counsel for the
Company, covering such matters relating to the Company, the Loan Documents or
the Transactions as the Administrative Agent shall reasonably request.  The
Borrower hereby request such counsel to deliver such opinions.
(d)          The Administrative Agent shall have received a certificate of the
Borrower certifying as to the incumbency and genuineness of the signature of
each officer of the Borrower executing Loan Documents to which it is a party and
certifying that attached thereto is a true, correct and complete copy of (i) the
certificate of incorporation of the Borrower and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation, (ii) the bylaws of the Borrower as in effect on
the Closing Date, (iii) resolutions duly adopted by the board of directors of
the Borrower authorizing and approving the transactions contemplated hereunder
and the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (iv) a certificate as of a recent date of
the good standing of the Borrower under the laws of its jurisdiction of
incorporation.
(e)          The Administrative Agent, each Lead Arranger and each Lender shall
have received all documentation and other information about the Company that
shall have been reasonably requested by the Administrative Agent, such Lead
Arranger or such Lender in writing at least 10 days prior to the Closing Date
and that the Administrative Agent, such Lead Arranger or such Lender determines
is required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
Act.
(f)          The Administrative Agent shall have received a certificate from the
President, a Vice President or a Financial Officer of the Company to the effect
that, after giving effect to the execution and delivery of this Agreement and
the other related transactions occurring on the Closing Date, (i) all
representations and warranties of the Company contained in this Agreement and
the other Loan Documents are true, correct and complete in all material respects
(provided that any representation or warranty qualified by materiality or
Material Adverse Effect shall be true and correct in all respects); and (ii) no
Default or Event of Default has occurred and is continuing.
(g)          The lead arranger under the Bridge Commitment Letter shall have
received a certificate from the President, a Vice President or a Financial
Officer of the Company to the effect that the Commitments and Loans provided for
under this Agreement constitute a “Qualified Credit Facility” for purposes of
the Bridge Commitment Letter.
(h)          The Administrative Agent, the Lead Arrangers and the Lenders shall
have received all fees and other amounts due and payable on or prior to the
Closing Date, including, to the extent invoiced at least three (3) Business Days
(or such shorter period as the Company shall agree) prior to the Closing Date,
reimbursement or payment of all of the Administrative Agent’s out-of-pocket
expenses required to be reimbursed or paid by the Company hereunder.
The Administrative Agent shall notify the Company and the Lenders of the Closing
Date, and such notice shall be conclusive and binding.
SECTION 4.02          Effective Date. The obligations of the Lenders to make the
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):


35

--------------------------------------------------------------------------------







(a)          The Closing Date shall have occurred.
(b)          The Crane Acquisition shall have been consummated, or shall be
consummated substantially simultaneously with the Borrowing of the Loans under
this Agreement on the Effective Date, in all material respects in accordance
with the terms of the Crane Merger Agreement, without giving effect to any
modifications, amendments, consents or waivers by the Company thereto that are
materially adverse to the interests of the Lenders or the Lead Arrangers, unless
consented to in writing by the Lead Arrangers; provided that, without limiting
any other rights and/or obligations under this Section 4.02, any reduction in
the acquisition consideration in excess of 10% of the acquisition consideration
pursuant to the Crane Merger Agreement, shall be deemed to be materially adverse
(it being understood that any reduction in the acquisition consideration not in
excess of 10% shall not be deemed to be materially adverse so long as the
Borrower shall have reduced the total Commitments hereunder on a ratable basis
in an aggregate amount equal to such decrease in purchase price), and the
Administrative Agent shall have received a certificate, dated the Effective Date
and signed by the President, a Vice President or a Financial Officer of the
Company, certifying the foregoing.
(c)          (i) The Specified Representations shall be true and correct in all
material respects (provided that any representation or warranty qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects), (ii) at the time of and immediately after giving effect to the making
of the Loans on the Effective Date, no Specified Event of Default shall have
occurred and be continuing and (iii) the Administrative Agent shall have
received a certificate, dated the Effective Date and signed by the President, a
Vice President or a Financial Officer of the Company, certifying the foregoing
clauses (i) and (ii).
(d)          (i) The Specified Crane Merger Agreement Representations shall be
true and correct as of the Effective Date, (ii) since the date of the Crane
Merger Agreement, there shall have been no Crane Target Material Adverse Effect
and (iii) the Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, certifying, to the knowledge of the Company, the
foregoing clauses (i) and (ii).
(e)          The Administrative Agent shall have received reasonably
satisfactory evidence of repayment of all Payoff Indebtedness (as defined in the
Crane Merger Agreement) to be repaid on the consummation of the Crane
Acquisition and the discharge (or the making of arrangements for discharge) of
all Liens in connection therewith.
(f)          The Lead Arrangers shall have received (i) audited consolidated
financial statements of the Crane Target for the three most recent fiscal years
of the Crane Target completed at least 90 days prior to the Effective Date, and
(ii) unaudited interim consolidated financial statements of the Crane Target for
each fiscal quarterly period of the Crane Target ended after the latest fiscal
year referred to in clause (i) above and ended at least 45 days prior to the
Effective Date.
(g)          The Administrative Agent shall have received a solvency certificate
dated as of the Effective Date, in substantially the form attached hereto as
Exhibit B hereto, from the principal Financial Officer of the Company that shall
document the solvency of the Company and its Subsidiaries on a consolidated
basis after giving effect to the Crane Acquisition, this Agreement and the other
Transactions contemplated hereby to occur on or prior to the Effective Date.


36

--------------------------------------------------------------------------------







(h)          The Administrative Agent, the Lead Arrangers and the Lenders shall
have received all fees and other amounts due and payable on or prior to the
Effective Date, including, to the extent invoiced at least three (3) Business
Days (or such shorter period as the Company shall agree) prior to the Effective
Date, reimbursement or payment of all of the Administrative Agent’s
out-of-pocket expenses required to be reimbursed or paid by the Company
hereunder.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans on the Effective
Date shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) on or prior to the Commitment
Termination Date.
ARTICLE V

AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Company covenants and agrees with the Lenders that:
SECTION 5.01          Financial Statements and Other Information. The Company
will furnish to the Administrative Agent for distribution to the Lenders:
(a)          within 90 days after the end of each fiscal year of the Company,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte & Touche LLP or other independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP;
(b)          within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Company, its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of and for such fiscal quarter and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified on behalf of the Company by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;
(c)          concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate on behalf of the Company executed by a Financial
Officer of the Company (i) certifying as to (A) whether a Default has occurred
and is continuing and (B) if a Default has occurred and is continuing,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto (provided that, notwithstanding the foregoing, nothing in this
clause (i)(B) shall require delivery of information which constitutes attorney
work product or is subject to confidentiality agreements prohibiting such
delivery or disclosure or to the extent disclosure thereof would reasonably be
expected to result in loss of attorney client privilege with respect thereto;
provided, further, that the Company agrees to notify the Administrative Agent
that


37

--------------------------------------------------------------------------------





information is being so withheld) and (ii) setting forth reasonably detailed
calculations of the financial covenant in Section 6.06 for the applicable
period;
(d)          concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited or eliminated to the extent required by accounting rules or
guidelines);
(e)          promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements, registration statements and other
materials filed by the Company or any Subsidiary with the SEC or with any
national securities exchange, or distributed by the Company to its shareholders
generally, as the case may be; and
(f)          promptly following any request therefor, such other information
regarding the operations, business affairs, and financial condition of the
Company or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request; provided that,
notwithstanding the foregoing, nothing in this paragraph shall require delivery
of information which constitutes attorney work product or is subject to
confidentiality agreements prohibiting such delivery or disclosure or to the
extent disclosure thereof would reasonably be expected to result in loss of
attorney client privilege with respect thereto; provided, further, that the
Company agrees to notify the Administrative Agent that information is being so
withheld.
All financial statements and reports referred to in Sections 5.01(a), (b) and
(e) shall be deemed to have been delivered upon the first date on which such
documents are (i) posted on the Company’s website (including the “Investors”
section thereof) at the website address (http://www.craneco.com/index.html) or
such other website address as the Company may from time to time notify the other
parties hereto of in writing or (ii) posted on Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website (including the SEC’s
Electronic Data Gathering and Retrieval System (or any similar successor
platform)) or whether sponsored by Administrative Agent) and, in the case of a
posting to the Company’s website or a third-party website, the receipt by the
Administrative Agent of electronic notice from the Company with a link to such
financial statements and reports.
SECTION 5.02          Notices of Material Events.  The Company will furnish to
the Administrative Agent and each Lender prompt written notice of the following:
(a)          the occurrence of any Default;
(b)          the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the Company
or any Subsidiary of the Company thereof as to which there is a reasonable
possibility of an adverse determination, and that if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;
(c)          the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and
(d)          any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.


38

--------------------------------------------------------------------------------







Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Company
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
SECTION 5.03          Existence; Conduct of Business. The Company will, and will
cause each of the Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
the business of the Company and thus Subsidiaries taken as a whole; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.
SECTION 5.04          Payment of Taxes. The Company will, and will cause each of
the Subsidiaries to, pay its Tax liabilities, that, if not paid, could result in
a Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Company or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and (c)
the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.05          Maintenance of Properties; Insurance. The Company will,
and will cause each of the Subsidiaries to, (a) keep and maintain all property
material to the conduct of the business of the Company and thus Subsidiaries
taken as a whole in good working order and condition, ordinary wear and tear
excepted and in accordance with past practices, except where the Company or such
Subsidiary determines in its reasonable judgment that such continued maintenance
is no longer economically justified, and (b) maintain, with financially sound
and reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
SECTION 5.06          Books and Records; Inspection Rights. The Company will,
and will cause each of the Subsidiaries to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Company will, and
will cause each of the Subsidiaries to, permit any representatives designated by
the Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants (provided that the Company may, if it so chooses, be present at, or
participate in such discussions), all at such reasonable times during normal
business hours and as often as reasonably requested (but no more than twice
annually if no Default or Event of Default exists).
SECTION 5.07          Compliance with Laws. The Company will, and will cause
each of the Subsidiaries to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Company will maintain in
effect and enforce policies and procedures reasonably designed for compliance by
the Company, its Subsidiaries and their respective directors, officers,
employees and, to the knowledge of the Company and to the extent commercially
reasonable, agents (to the extent acting on behalf of the Company) with
Anti-Corruption Laws and applicable Sanctions.
SECTION 5.08          Use of Proceeds. The proceeds of the Loans shall be used
(a) to refinance certain Indebtedness of the Crane Target, (b) to pay a portion
of the cash consideration for the Crane Acquisition and (c) to pay the fees and
expenses incurred in connection with the Transactions.  No part of the proceeds
of the Loans will be used by the Company or any of its Subsidiaries for any
purpose that entails a violation of any of the provisions of Regulations T, U or
X of the Board.  The Company shall not


39

--------------------------------------------------------------------------------





use, and the Company shall procure that its Subsidiaries and its or their
respective directors, officers, employees and, to the knowledge of the Company
and to the extent commercially reasonable, agents shall not use, the proceeds of
the Loans (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, to the extent such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or in a European
Union member state or (iii) in any manner that would result in the violation of
any Sanctions by any party hereto.
ARTICLE VI

NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Company covenants and agrees with the Lenders that:
SECTION 6.01          Subsidiary Indebtedness. The Company will not permit any
Subsidiary to create, incur, assume or permit to exist any Indebtedness or to
authorize, issue or permit to be outstanding any preferred stock, except:
(a)          Indebtedness created hereunder;
(b)          Indebtedness created under the Revolving Credit Agreement;
(c)          Indebtedness existing on the Closing Date and set forth in Schedule
6.01 and extensions, renewals, refinancings and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(except by an amount equal to undrawn commitments thereunder, the unpaid accrued
interest and premium thereon or other amounts paid, and fees and expenses
incurred, in connection with such extension, renewal, refinancing or
replacement);
(d)          Indebtedness or preferred stock of any Subsidiary issued to and
held by the Company or any Wholly-Owned Subsidiary;
(e)          Indebtedness or preferred stock of any Person that becomes a
Subsidiary after the Closing Date and extensions, renewals, refinancings and
replacements of any such Indebtedness or preferred stock that do not increase
the outstanding principal amount thereof (except by an amount equal to the
unpaid accrued interest and premium thereon or other amounts paid, and fees and
expenses incurred, in connection with such extension, renewal, refinancing or
replacement); provided that such Indebtedness or preferred stock exists at the
time such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary;
(f)          Indebtedness that may exist in respect of deposits or payments made
by customers or clients of such Subsidiaries;
(g)          Indebtedness owed in respect of any netting services, overdrafts
and related liabilities arising from treasury, depository and cash management
services or in connection with any automated clearing-house transfers of funds;


40

--------------------------------------------------------------------------------







(h)          Indebtedness incurred to finance the acquisition, construction or
improvement of any fixed or capital assets, including Capital Lease Obligations
and any Indebtedness assumed by such Subsidiary in connection with the
acquisition of any such assets; provided that (i) such Indebtedness is incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement and (ii) the aggregate principal amount of such
Indebtedness outstanding at any time shall not exceed $50,000,000; and
(i)          Indebtedness not otherwise permitted by the foregoing clauses of
this Section 6.01, in an aggregate principal or face amount at any date not to
exceed the greater of (i) $200,000,000 and (ii) 20% of Consolidated Net Worth as
of the most recently ended fiscal quarter of the Company for which financials
have been delivered.
SECTION 6.02          Liens. The Company will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a)          Permitted Encumbrances;
(b)          any Lien on any property or asset of the Company or any Subsidiary
existing on the Closing Date and set forth in Schedule 6.02; provided that (i)
such Lien shall not apply to any other property or asset of the Company or any
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the Closing Date and extensions, renewals, refinancings and
replacements thereof that do not increase the outstanding principal amount
thereof (except by an amount equal to the unpaid accrued interest and premium
thereon or other amounts paid, and fees and expenses incurred, in connection
with such extension, renewal, refinancing or replacement);
(c)          any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the Closing Date prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien secures
Indebtedness not prohibited by Section 6.01, (ii) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (iii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iv) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be and extensions,
renewals, refinancings and replacements thereof that do not increase the
outstanding principal amount thereof (except by an amount equal to the unpaid
accrued interest and premium thereon or other amounts paid, and fees and
expenses incurred, in connection with such extension, renewal, refinancing or
replacement);
(d)          Liens on fixed or capital assets acquired by the Company or any
Subsidiary; provided that (i) such security interests secure Indebtedness not
prohibited by Section 6.01, (ii) such security interests and the Indebtedness
secured thereby are incurred prior to or within 180 days after such acquisition,
(iii) the Indebtedness secured thereby does not exceed 100% of the cost of
acquiring such fixed or capital assets and (iv) such security interests shall
not apply to any other property or assets of the Company or any Subsidiary;
(e)          liens on any assets of the Company or any Subsidiary in favor of
any Governmental Authority, to secure partial, progress, advance or other
payments pursuant to any contract or statute or to secure any Indebtedness
incurred or guaranteed for the purpose of financing all or any part of the
purchase price (or, in the case of real property, the cost of


41

--------------------------------------------------------------------------------





construction) of the assets subject to such liens (including, but not limited
to, liens incurred in connection with pollution control, industrial revenue or
similar financings);
(f)          Liens arising in the ordinary course of its business which do not
secure Indebtedness;
(g)          Liens (including cash collateral) securing obligations (including
reimbursement obligations) in respect of letters of credit, performance bonds,
bid bonds, customs bonds, surety bonds and performance guaranties; provided the
aggregate amount available for drawing under all such letters of credit,
performance bonds, bid bonds, customs bonds, surety bonds and performance
guaranties (and all reimbursement obligations with respect thereto) does not
exceed, at any time, $50,000,000; and
(h)          Liens not otherwise permitted by the foregoing clauses of this
Section 6.02 securing Indebtedness otherwise permitted hereunder, in an
aggregate principal or face amount at any date not to exceed the greater of (i)
$150,000,000 and (ii) 15% of Consolidated Net Worth as of the most recently
ended fiscal quarter of the Company for which financials have been delivered.
SECTION 6.03          Fundamental Changes; Line of Business. (a)  The Company
will not, and will not permit any Material Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve, except that,
if at the time thereof and immediately after giving effect thereto no Default
shall have occurred and be continuing (i) any Person may merge into the Company
in a transaction in which the Company is the surviving corporation, (ii) any
Person (other than the Company) may merge into any Wholly-Owned Subsidiary in a
transaction in which the surviving entity is a Wholly-Owned Subsidiary, (iii)
any Subsidiary may sell, transfer, lease or otherwise dispose of its assets to
the Company or to a Wholly-Owned Subsidiary, and (iv) any Subsidiary may
liquidate or dissolve if the Company determines in good faith that such
liquidation or dissolution is in the best interests of the Company and is not
materially disadvantageous to the Lenders.
(b)          The Company will not, and will not permit any Subsidiary to, engage
to any material extent in any business (including via acquisition) other than
businesses of the type conducted by the Company and the Subsidiaries and/or the
Crane Target on the Closing Date and, in each case, businesses reasonably
related or ancillary thereto.
SECTION 6.04          Transactions with Affiliates. The Company will not, and
will not permit any Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except: (a) transactions in the ordinary course of business at
prices and on terms and conditions not less favorable to the Company or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties; (b) transactions between or among the Company and the Wholly-Owned
Subsidiaries not involving any other Affiliate; (c) reasonable and customary
fees paid to members of the board of directors (or equivalent governing body) of
the Company or any of its Subsidiaries; (d) any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, stock options and other benefit plans; (e)
loans or advances to employees, officers, consultants or directors of the
Company or any of its Subsidiaries; (f) the payment of fees and indemnities to
directors, officers and employees of the Company


42

--------------------------------------------------------------------------------





or any of its Subsidiaries in the ordinary course of business and (g) any
agreements with employees and directors entered into by the Company or any of
its Subsidiaries in the ordinary course of business.
SECTION 6.05          Hedging Agreements. The Company will not, and will not
permit any Subsidiary to, enter into any Hedging Agreement, other than Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Company or any Subsidiary is exposed in the conduct of its
business or the management of its liabilities.
SECTION 6.06          Leverage Ratio. At any and all times, the Company will not
permit the Leverage Ratio to exceed 0.65 to 1.00.
ARTICLE VII

EVENTS OF DEFAULT
If any of the following events (each an “Event of Default”) shall occur:
(a)          the Borrower shall fail to pay any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;
(b)          the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of five
days;
(c)          any representation or warranty made or deemed made by or on behalf
of the Company or any Material Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;
(d)          the Company shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to the
Borrower’s existence) or 5.08 or in Article VI;
(e)          the Company or any Material Subsidiary shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Company;
(f)          the Company or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;
(g)          any default, “change of control” (or equivalent event) or other
event of the type constituting an Event of Default occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent


43

--------------------------------------------------------------------------------





on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity;
(h)          an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 90 days or an order or decree approving or ordering any
of the foregoing shall be entered;
(i)          the Company or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)          the Company or any Material Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;
(k)          one or more judgments for the payment of money in an aggregate
amount in excess of $50,000,000 shall be rendered against the Company, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 45 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Company or any Subsidiary to enforce any such
judgment (in each case to the extent not adequately covered by insurance as to
which the relevant third party insurance company has been notified and not
denied coverage);
(l)          an ERISA Event shall have occurred that when taken together with
all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; or
(m)          a Change in Control shall occur.
then, and in every such event (other than an event with respect to the Borrower
described in clause (h), (i) or (j) of this Article), the Administrative Agent
shall (i) at the request of the Required Lenders, by notice to the Company, at
any time prior to the Effective Date during which an Event of Default under
clause (a) or (b) of this Article has occurred and is continuing, terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
at the request of the Required Lenders, by notice to the Company, at any time
following the Effective Date during which any Event of Default has occurred and
is continuing, declare the Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind,


44

--------------------------------------------------------------------------------





all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h), (i) or (j) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
ARTICLE VIII

THE ADMINISTRATIVE AGENT
Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any Subsidiary that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions.  Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is a Disqualified Institution
or (y) have any liability with respect to or arising out of any


45

--------------------------------------------------------------------------------





assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Institution.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in good faith in accordance with the advice of any such counsel, accountants or
experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Company. Upon any such resignation, the Required
Lenders shall have the right (with the consent of the Company, not to be
unreasonably withheld or delayed, so long as no Specified Event of Default has
occurred and is continuing) to appoint a successor. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank; provided that in
no event shall such successor be a Defaulting Lender or an Affiliate of a
Defaulting Lender or a Disqualified Institution. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
The Lenders identified in this Agreement as the “Syndication Agent” and the
“Documentation Agents” shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders. Without limiting the foregoing, none of the “Syndication


46

--------------------------------------------------------------------------------





Agent” and the “Documentation Agents” shall have or be deemed to have a
fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgements with respect to the “Syndication Agent” and the “Documentation
Agents” as it makes with respect to the Administrative Agent in this Article
VIII.
ARTICLE IX
MISCELLANEOUS
SECTION 9.01          Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile transmission or, as
permitted by clause (b) below, electronic transmission, as follows:
(i)          if to the Company:
Crane Co.
100 First Stamford Place
Stamford, CT 06902
Attention: Treasurer (Facsimile No. (203) 363-7277) with a copy to General
Counsel (Facsimile No. (203) 363-7276);
(ii)          if to the Administrative Agent:
Wells Fargo Bank, National Association
MAC D1109-019
1525 West W.T. Harris Blvd.
Charlotte, NC  28262
Attention of:  Syndication Agency Services
Telephone No.:  (704) 590-2703
Facsimile No.:  (704) 715-0092
E-mail: agencyservices.requests@wellsfargo.com
With a copy to:
Wells Fargo Bank, National Association
MAC D1053-116
301 South College Street, 11th Floor
Charlotte, NC 28202
Attention of:  Nathan Rantala
Telephone No.: (704) 383-0403
E-mail: Nathan.Rantala@wellsfargo.com
; and
(iii)          if to any other Lender, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.
(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless


47

--------------------------------------------------------------------------------





otherwise agreed by the Administrative Agent and the applicable Lender. The
Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
(c)          Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
SECTION 9.02          Waivers; Amendments. (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
(b)          Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company and the Required Lenders or by the Company and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon (other than any waiver of any increase in
the interest rate pursuant to Section 2.10(c)), or reduce any fees payable
hereunder, without the written consent of each Lender directly affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) release the Borrower without the consent of each
Lender, (v) change Section 2.15(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender affected thereby, or (vi) change any of the provisions of this Section or
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent.
(c)          Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Company (x) to add one or
more credit facilities to this Agreement and to permit extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Loans and the accrued interest and fees in respect thereof
and (y) to


48

--------------------------------------------------------------------------------





include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.
(d)          Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.
SECTION 9.03          Expenses; Indemnity; Damage Waiver. (a)  The Company shall
pay (i) all reasonable and invoiced out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel (limited, in the case of such fees, charges and
disbursements of counsel to one primary counsel and of any special regulatory
counsel and one local counsel in each appropriate jurisdiction to the
Administrative Agent), in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the fees,
charges and disbursements of counsel (limited, in the case if such fees, charges
and disbursements of counsel to one primary counsel and of any special
regulatory counsel and one local counsel in each appropriate jurisdiction to the
Administrative Agent and one additional counsel for all similarly situated
Lenders in light of actual or potential conflicts of interest or the
availability of different claims or defenses), in connection with the
enforcement or protection of its rights in connection with the Loan Documents
including its rights under this Section, or in connection with the Loans made
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.
(b)          The Company shall indemnify the Administrative Agent and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses, including
the fees, charges and disbursements of any counsel for any Indemnitee (limited,
in the case if such fees, charges and disbursements of counsel to one primary
counsel and of any special regulatory counsel and one local counsel in each
appropriate jurisdiction to the Administrative Agent and one additional counsel
for all similarly situated Lenders in light of actual or potential conflicts of
interest or the availability of different claims or defenses), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Company or any of the
Subsidiaries, or any Environmental Liability related in any way to the Company
or any of the Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Company or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee, (y) the material breach by such
Indemnitee of its express obligations under the Loan Documents pursuant to a
claim initiated by the Company or (z) arise solely from a dispute


49

--------------------------------------------------------------------------------





among the Indemnitees (except when and to the extent that one of the Indemnitees
party to such dispute was acting in its capacity or in fulfilling its role as
Administrative Agent, Lead Arranger or any similar role under this Agreement or
any other Loan Document) that does not involve any act or omission of the
Borrower or any of its Affiliates. This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.
(c)          To the extent that the Company fails to pay any amount required to
be paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Company’s failure to pay any such amount shall not
relieve the Company of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such.
(d)          To the extent permitted by applicable law, the Borrower shall not
assert, and the Borrower hereby waives, any claim against any Indemnitee (i) for
any damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions or any Loan or the use of the proceeds thereof.
(e)          All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04          Successors and Assigns. (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that (i)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder or under any other Loan Document without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void), other than in a transaction
expressly permitted under this Agreement, and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)          (i)  Subject to the conditions set forth in paragraphs (b)(ii) and
(f) below, any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:
(A)          the Company (provided that, following the Effective Date, the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten (10)


50

--------------------------------------------------------------------------------





Business Days after having received written notice thereof); provided, further,
that, (x) on or prior to the Effective Date, no such consent of the Borrower
shall be required for an assignment to the financial institutions that were
“lenders” under the Terminated 2012 Credit Agreement on December 5, 2017, and
(y) following the Effective Date, no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
a Specified Event of Default has occurred and is continuing, any other assignee;
and
(B)          the Administrative Agent; provided, further, that no consent of the
Administrative Agent shall be required for an assignment of a Loan to a Lender,
an Affiliate of a Lender or an Approved Fund.
(ii)          Assignments shall be subject to the following additional
conditions:
(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Company and the Administrative Agent otherwise consent, provided
that no such consent of the Company shall be required if an Event of Default has
occurred and is continuing;
(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Type of Commitments or Loans;
(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
(D)          no assignment may be made to (1) a Defaulting Lender (or a Person
that would constitute a Defaulting Lender upon the consummation of such
assignment) or a Subsidiary thereof, (2) the Company or any of the Company’s
Affiliates or Subsidiaries or (3) a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person); and
(E)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.


51

--------------------------------------------------------------------------------







For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.13, 2.14 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement and the other Loan Documents that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
(iv)          The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
(v)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.04(b),
2.15(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.


52

--------------------------------------------------------------------------------







(c)          Subject to Section 9.04(f), any Lender may, without the consent of
the Company or the Administrative Agent, sell participations to one or more
banks or other entities (other than (i) the Company or any of the Company’s
Affiliates or Subsidiaries, or (ii) a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person)) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. The Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 (subject to
the requirements and limitations therein, including the requirements under
Section 2.14(g) (it being understood that the documentation required under
Section 2.14(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided further that such
Participant (i) agrees to be subject to the provisions of Sections 2.15 and 2.16
as if it were an assignee under paragraph (b) of this Section; and (ii) shall
not be entitled to receive any greater payment under Sections 2.12 or 2.14, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.15(c) as
though it were a Lender.
(d)          A Participant shall not be entitled to receive any greater payment
under Section 2.12 or 2.14 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Company’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.14 unless the Company
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.14(f) as
though it were a Lender (it being understood that the documentation required
under Section 2.14(f) shall be delivered to the participating Lender). Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in the obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such interest is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.


53

--------------------------------------------------------------------------------







(e)          Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
(f)          Disqualified Institutions.  (i)  No assignment or participation
shall be made to any Person that was a Disqualified Institution as of the date
(the “Trade Date”) on which the assigning Lender entered into a binding
agreement to sell and assign or participate all or a portion of its rights and
obligations under this Agreement to such Person (unless the Borrower has
consented to such assignment or participation in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation). 
With respect to any assignee that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender and  (y) the execution by
the Borrower of an Assignment and Assumption with respect to such assignee will
not by itself result in such assignee no longer being considered a Disqualified
Institution. Any assignment in violation of this clause (f)(i) shall not be
void, but the other provisions of this clause (f) shall apply.
(ii)          If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) prior to the Effective Date, terminate any Commitment of such Disqualified
Institution and repay all obligations of the Borrower owing to such Disqualified
Institution in connection with such Commitment, (B) following the Effective
Date, prepay the Loan by paying the lesser of (1) the principal amount thereof
and (2) the amount that such Disqualified Institution paid to acquire such Loan,
in each case, plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder, and/or (C) require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 9.04) all of its interest,
rights and obligations under this Agreement to one or more Persons at the lesser
of (1) the principal amount thereof and (2) the amount that such Disqualified
Institution paid to acquire such Loan, in each case, plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.
(iii)            Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any


54

--------------------------------------------------------------------------------





plan of reorganization or plan of liquidation pursuant to any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, each Disqualified Institution party hereto hereby agrees (1) not to vote
on any such plan, (2) if such Disqualified Institution does vote on any such
plan notwithstanding the restriction in the foregoing clause (1), such vote will
be deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such plan in accordance with Section
1126(c) of the Bankruptcy Code (or any similar provision in any other applicable
law) and (3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).
(iv)          The Administrative Agent shall have the right, and the Borrower
hereby expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on any applicable electronic
transmission system, including that portion thereof that is designated for
“public side” Lenders and/or (B) provide the DQ List to each Lender requesting
the same.
SECTION 9.05          Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under any Loan Document is outstanding and unpaid and so long as the
Commitments have not expired or terminated. The provisions of Sections 2.12,
2.13, 2.14 and 9.03, this Section 9.05 and Article VIII shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06          Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 9.07          Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the


55

--------------------------------------------------------------------------------





remaining provisions hereof; and the invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08          Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
SECTION 9.09          Governing Law; Jurisdiction; Consent to Service of
Process. (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAW OF THE STATE OF NEW YORK; PROVIDED THAT, NOTWITHSTANDING THE
FOREGOING TO THE CONTRARY, IT IS UNDERSTOOD AND AGREED THAT ANY DETERMINATIONS
AS TO (X) THE ACCURACY OF ANY SPECIFIED CRANE MERGER AGREEMENT REPRESENTATION
AND WHETHER THE COMPANY (AND/OR THE TRANSITORY SUBSIDIARY (AS DEFINED IN THE
CRANE MERGER AGREEMENT)) HAVE THE RIGHT TO TERMINATE THE COMPANY’S (AND/OR ITS)
OBLIGATIONS UNDER THE CRANE MERGER AGREEMENT OR DECLINE TO CONSUMMATE THE CRANE
ACQUISITION AS A RESULT OF A BREACH OF SUCH REPRESENTATIONS IN THE CRANE MERGER
AGREEMENT, (Y) WHETHER A CRANE TARGET MATERIAL ADVERSE EFFECT HAS OCCURRED AND
(Z) WHETHER THE CRANE ACQUISITION HAS BEEN CONSUMMATED IN ACCORDANCE WITH THE
TERMS OF THE CRANE MERGER AGREEMENT, SHALL, IN EACH CASE, BE GOVERNED BY THE
LAWS OF THE STATE OF MASSACHUSETTS.
(b)          THE BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF MANHATTAN AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT FOR NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.


56

--------------------------------------------------------------------------------







(c)          The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the Loan Documents in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)          Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.
SECTION 9.10          WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
SECTION 9.11          Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12          Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information and agrees
that it will only use such information in connection with the transactions
contemplated hereby, except that Information may be disclosed by the
Administrative Agent or any Lender (a) to its and its Affiliates’ directors,
officers, employees and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential and that the Administrative Agent or such
Lender, as applicable, shall be responsible for any breach of confidentiality by
any Person described in this clause (a) to whom the Administrative Agent or such
Lender discloses such Information), (b) to the extent requested by any
regulatory authority (including any self-regulatory authority, such as the
National Association of Insurance Commissioners) to whose jurisdiction the
Administrative Agent or such Lender is subject, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that notice of such requirement or legal process shall be promptly
furnished to Company prior to such disclosure to the extent practicable and not
legally prohibited), (d) to any other party to this Agreement, (e) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder (provided that
notice of such suit, action or proceeding shall be promptly furnished to Company
prior to such disclosure to the extent practicable and not legally prohibited),
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement (it being understood that the DQ List may be disclosed to any assignee
or Participant, or prospective assignee or Participant, in reliance on this
clause (f)), (g) with the consent of the Company, (h) on a confidential basis to
(i) any rating agency in connection with rating the Company or its Subsidiaries
or the credit facility provided for herein or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and


57

--------------------------------------------------------------------------------





monitoring of CUSIP numbers with respect to the credit facility provided for
herein, or (i) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Company. For the purposes of this Section, “Information” means
all information received from the Company relating to the Company or its
business, other than (x) any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Company from a Person that is not an Affiliate of the
Administrative Agent or such Lender and is not known to the Administrative Agent
or such Lender to be violating a confidentiality obligation by such disclosure
and (y) other than information pertaining to this Agreement routinely provided
by arrangers to data service providers, including league table providers, that
serve the lending industry.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
SECTION 9.13          Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon to the date of repayment, shall have been received by such
Lender.
SECTION 9.14          USA PATRIOT Act. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.
SECTION 9.15          No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the Lead
Arrangers and Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Lead Arrangers, Lenders
and their respective Affiliates, on the other hand, (B) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the Lead
Arrangers, the Lenders and their respective Affiliates is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person and (B)
no Lead Arranger or Lender or any of their respective Affiliates has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except, in the case of a Lender, those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lead Arrangers and the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and no Lead Arranger or
Lender or any of their respective Affiliates has any obligation to disclose any
of such interests to the


58

--------------------------------------------------------------------------------





Borrower or its Affiliates. To the fullest extent permitted by law, the Borrower
hereby waives and releases any claims that it may have against each of the Lead
Arrangers, the Lenders and their respective Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
SECTION 9.16          Certain ERISA Matters.
(a)          Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and the Lead Arrangers and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower, that at least one of the following is and will be true:
(i)          such Lender is not using “plan assets” of one or more Benefit Plans
in connection with the Loans or the Commitments;
(ii)          the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;
(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or
(iv)          such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)          In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has not provided
another representation, warranty and covenant as provided in sub-clause (iv) in
the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Lead Arrangers and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower, that:
(i)          none of the Administrative Agent or the Lead Arrangers or any of
their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent


59

--------------------------------------------------------------------------------





under this Agreement, any Loan Document or any documents related to hereto or
thereto);
(ii)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that has under management
or control, total assets of at least $50,000,000, in each case as described in
29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
(iii)          the Person making the investment decision on behalf of such
Lender with respect to the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies;
(iv)          the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder; and
(v)          no fee or other compensation is being paid directly to the
Administrative Agent or the Lead Arrangers or any their respective Affiliates
for investment advice (as opposed to other services) in connection with the
Loans, the Commitments or this Agreement.
(c)          The Administrative Agent and each Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.
SECTION 9.17          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


60

--------------------------------------------------------------------------------









(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:


(i)          a reduction in full or in part or cancellation of any such
liability;


(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


[Signature Pages Follow]




61

--------------------------------------------------------------------------------



 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above





 
CRANE CO., as the Borrower
       
By:
/s/ Richard A. Maue
 
Name: 
Richard A. Maue
 
Title:
Vice President, Finance and Chief Financial Officer
       
Attest:
       
By:
/s/ Edward S. Switter
 
Name:
Edward S. Switter
 
Title:
Vice President, Treasurer and Tax







CRANE CO.
3-YEAR TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------








 
ADMINISTRATIVE AGENT AND LENDERS:
     
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and Lender
       
By:
/s/ Nathan R. Rantala
 
Name: 
Nathan R. Rantala
 
Title:
Managing Director







CRANE CO.
3-YEAR TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------








 
JPMorgan Chase Bank, N.A., as a Lender
       
By:
/s/ D. Scott Farquhar
 
Name: 
D. Scott Farquhar
 
Title:
Executive Director







CRANE CO.
3-YEAR TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------








 
BMO HARRIS BANK N.A.,  as a Lender
       
By:
/s/ Jason Deegan
 
Name: 
Jason Deegan
 
Title:
Vice President







CRANE CO.
3-YEAR TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------








 
HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender
       
By:
/s/ Aidan R. Spoto
 
Name: 
Aidan R. Spoto
 
Title:
Senior Vice President







CRANE CO.
3-YEAR TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------








 
TD BANK, N.A., as a Lender
       
By:
/s/ Matt Waszmer
 
Name: 
Matt Waszmer
 
Title:
Senior Vice President







CRANE CO.
3-YEAR TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------








 
U.S. BANK NATIONAL ASSOCIATION, as a Lender
       
By:
/s/ Paul F. Johnson
 
Name: 
Paul F. Johnson
 
Title:
Vice President







CRANE CO.
3-YEAR TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------








 
COMMERZBANK AG, NEW YORK BRANCH, as a Lender
       
By:
/s/ Michael Ravelo
 
Name: 
Michael Ravelo
 
Title:
Managing Director
       
By:
/s/ Tak Cheng
 
Name:
Tak Cheng
 
Title:
Assistant Vice President







CRANE CO.
3-YEAR TERM LOAN CREDIT AGREEMENT



--------------------------------------------------------------------------------








 
THE ROYAL BANK OF SCOTLAND PLC, as a Lender
       
By:
/s/ Jonathan Eady
 
Name: 
Jonathan Eady
 
Title:
Vice President



 

 
CRANE CO.
3-YEAR TERM LOAN CREDIT AGREEMENT


--------------------------------------------------------------------------------






SCHEDULE 2.01


LENDERS AND COMMITMENTS




Lender
Commitment
Applicable Percentage of Aggregate Commitments
Wells Fargo Bank, National Association
$36,666,666.66 
18.333333330% 
JPMorgan Chase Bank, N.A.
$36,666,666.67 
18.333333335% 
BMO Harris Bank N.A.
$26,666,666.67 
13.333333335% 
HSBC Bank USA, N.A.
$26,666,666.67 
13.333333335% 
TD Bank, N.A.
$26,666,666.67 
13.333333335% 
U.S. Bank National Association
$20,000,000.00 
10.000000000% 
Commerzbank AG, New York Branch
$13,333,333.33 
6.666666665% 
The Royal Bank of Scotland plc
$13,333,333.33 
6.666666665% 
 
$200,000,000.00 
100.000000000% 










--------------------------------------------------------------------------------


SCHEDULE 3.01


SUBSIDIARIES


Entity Name
 
Jurisdiction
"CPI-Kiev" LLC
 
Ukraine
ARDAC Inc.
 
Ohio
Armature d.o.o.
 
Slovenia
Automatic Products (UK) Ltd.
 
UK
B. Rhodes & Son Ltd.
 
UK
Barksdale GmbH
 
Germany
Barksdale, Inc.
 
Delaware
CA-MC Acquisition UK Ltd.
 
UK
CF Development, Inc.
 
Massachusetts
Coin Controls International Ltd.
 
UK
Coin Holdings Ltd.
 
UK
Coin Industries Ltd.
 
UK
Coin Overseas Holdings Ltd.
 
UK
Coin Pension Trustees Ltd.
 
UK
Conlux Matsumoto Co. Ltd.
 
Japan
CR Holdings C.V.
 
Netherlands
Crane (Asia Pacific) Pte. Ltd.
 
Singapore
Crane Aerospace, Inc.
 
Delaware
Crane Australia Pty. Ltd.
 
Australia
Crane Canada Co.
 
Canada
Crane Composites Ltd.
 
UK
Crane Composites, Inc.
 
Delaware
Crane Controls, Inc.
 
Delaware
Crane Electronics Corporation
 
Taiwan
Crane Electronics, Inc.
 
Delaware
Crane Environmental Inc.
 
Delaware
Crane European Financing LLC
 
Delaware
Crane Fengqiu Zhejiang Pump Co. Ltd.
 
China
Crane Fluid & Gas Systems (Suzhou) Co. Ltd.
 
China
Crane Global Holdings S.L.
 
Spain
Crane GmbH
 
Germany
Crane Holdings (Germany) GmbH
 
Germany
Crane International Capital S.a.r.l.
 
Luxembourg
Crane International Holdings, Inc.
 
Delaware
Crane International Trading (Beijing) Co. Ltd.
 
China
Crane Ireland Ventures Designated Activity Company
 
Ireland
Crane Ltd.
 
UK
Crane Merchandising Systems Ltd.
 
UK
Crane Merchandising Systems, Inc.
 
Delaware
Crane Merger Co. LLC
 
Delaware
Crane Middle East & Africa FZE
 
UAE
Crane Ningjin Valve Co., Ltd.
 
China
Crane North America Funding LLC
 
Delaware
Crane Nuclear, Inc.
 
Delaware
Crane Overseas, LLC
 
Delaware






--------------------------------------------------------------------------------






Crane Payment Innovations GmbH
 
Germany
Crane Payment Innovations International Ltd.
 
UK
Crane Payment Innovations Ltd.
 
UK
Crane Payment Innovations Pty Ltd.
 
Australia
Crane Payment Innovations Sarl
 
France
Crane Payment Innovations Srl
 
Italy
Crane Payment Innovations, Inc.
 
Delaware
Crane Pension Trustee Company (UK) Limited
 
UK
Crane Process Flow Technologies (India) Pvt. Ltd.
 
India
Crane Process Flow Technologies GmbH
 
Germany
Crane Process Flow Technologies Ltd.
 
UK
Crane Process Flow Technologies S.P.R.L.
 
Belgium
Crane Process Flow Technologies S.r.l.
 
Italy
Crane Pumps and Systems, Inc.
 
Delaware
Crane Resistoflex GmbH
 
Germany
Crane SC Holdings Ltd.
 
UK
Crane Stockham Valve. Ltd.
 
UK
Crane Valves India Pvt. Ltd.
 
India
Crane Yongxiang (Ningbo) Valve Company Ltd.
 
China
Croning Livarna d.o.o.
 
Slovenia
Delta Fluid Products Ltd.
 
UK
Donald Brown (Brownall) Ltd.
 
UK
ELDEC Corporation
 
Washington
ELDEC Electronics Ltd.
 
UK
ELDEC France S.A.R.L
 
France
Flow Technology Inc.
 
Ohio
Friedrich Krombach GmbH Armaturenwerke
 
Germany
Hattersly Newman Hender Ltd.
 
UK
Hydro-Aire, Inc.
 
California
Inta-Lok Ltd.
 
UK
Interpoint S.A.R.L.
 
France
Interpoint U.K. Limited
 
UK
Kessel (Thailand) Pte. Ltd.
 
Thailand
MCC Holdings, Inc.
 
Delaware
MEI Australia LLC
 
Delaware
MEI Auto Payment System (Shanghai) Ltd.
 
China
MEI Conlux Holdings (Japan), Inc.
 
Japan
MEI Conlux Holdings (US), Inc.
 
Delaware
MEI de Mexico LLC
 
Delaware
MEI Payment Systems Hong Kong Ltd.
 
Hong Kong
MEI Queretaro S. de R.L. de CV
 
Mexico
Merrimac Industries, Inc.
 
Delaware
Microtronic AG
 
Switzerland
Mondais Holdings B.V.
 
Netherlands
Money Controls Argentina SA
 
Argentina
Money Controls Holdings Ltd.
 
UK
Multi-Mix Microtechnology SRL
 
Costa Rica
NABIC Valve Safety Products Ltd.
 
UK
Nippon Conlux Co. Ltd.
 
Japan
Noble Composites, Inc.
 
Indiana






--------------------------------------------------------------------------------






P.T. Crane Indonesia
 
Indonesia
Pandora Holdings B.V.
 
Netherlands
Pegler Hattersly Ltd.
 
UK
Sperryn & Company Ltd.
 
UK
Terminal Manufacturing Co.
 
Delaware
Triangle Valve Co. Ltd.
 
UK
Unidynamics / Phoenix, Inc.
 
Delaware
Viking Johnson Ltd.
 
UK
W.T. Armatur GmbH
 
Germany
Wade Couplings Ltd.
 
UK
Wask Ltd.
 
UK
Westlock Controls Corporation
 
Delaware
Xomox Chihuahua S.A. de C.V.
 
Mexico
Xomox Corporation
 
Ohio
Xomox Corporation de Venezuela C.A.
 
Venezuela
Xomox France S.A.S.
 
France
Xomox Hungary Kft.
 
Hungary
Xomox International GmbH & Co. OHG
 
Germany
Xomox Japan Ltd.
 
Japan
Xomox Korea Ltd.
 
Korea
Xomox Sanmar Ltd.
 
India
Xomox Southeast Asia Pte. Ltd.
 
Singapore
Yilme Holdings B.V.
 
Netherlands






--------------------------------------------------------------------------------


SCHEDULE 3.06


LITIGATION AND ENVIRONMENTAL MATTERS


Any matters described in the Borrower’s Annual Report on Form 10-K for the
fiscal year ended December 31, 2016 or in each of the Borrower’s Quarterly
Report on Form 10-Q for the fiscal quarters ended March 31, 2017, June 30, 2017
and September 30, 2017.





--------------------------------------------------------------------------------


SCHEDULE 6.01


EXISTING INDEBTEDNESS


None.







--------------------------------------------------------------------------------



SCHEDULE 6.02


EXISTING LIENS


None.



--------------------------------------------------------------------------------





EXHIBIT A


FORM OF ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, extended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 
1.
Assignor:
____________________________
     
2. 
Assignee:
____________________________
   
[and is an Affiliate/Approved Fund of [identify Lender]1]
     
3.
Borrower:
Crane Co.
     
4.
Administrative Agent: 
Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement
     
5.
Credit Agreement:
The 3-Year Term Loan Credit Agreement dated as of December 20, 2017 among Crane
Co., the Lenders from time to time party thereto, Wells Fargo Bank, National
Association, as Administrative Agent, and the other agents party thereto
6.
Assigned Interest:
 

________________________
1 Select as applicable.





--------------------------------------------------------------------------------







Aggregate Amount of Commitments/Loans for all Lenders
Amount of
Commitment/
Loan Assigned
Percentage Assigned
of
Commitment/Loan2
$
$
%
$
$
%
$
$
%

Effective Date: _________________ _____, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
[Remainder of Page Intentionally Left Blank]








________________________
2 Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans of
all Lenders.





--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:


 
ASSIGNOR
     
[NAME OF ASSIGNOR]
     
By: ________________________________
 
Name:
 
Title:
     
ASSIGNEE
     
[NAME OF ASSIGNEE]
     
By: ________________________________
 
Name:
 
Title:

Consented to and Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
By: ___________________________________
Name:
Title:


[Consented to:]3


CRANE CO.
By: ___________________________________
Name:
Title:


Attest:
By: ___________________________________
Name:
Title:






________________________
3 To be added only if the consent of the Company is required by the terms of the
Credit Agreement.





--------------------------------------------------------------------------------



ANNEX I


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.          Representations and Warranties.


1.1       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby, and (iv) it is [not] a Defaulting Lender; and (b) assumes
no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2.      Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) (x)
it satisfies the requirements, if any, specified in the Credit Agreement that
are required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, and (y) it is not a Disqualified Institution, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to Section
5.01 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (vi) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.



--------------------------------------------------------------------------------





2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date. 
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to the Assignee.


3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile transmission shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.



--------------------------------------------------------------------------------



EXHIBIT B


FORM OF SOLVENCY CERTIFICATE


January [__], 2018


This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section 4.02(g) of the 3-Year
Term Loan Credit Agreement, dated as of December 20, 2017 (the “Credit
Agreement”), among Crane Co. (the “Company”), the Lenders from time to time
party thereto, Wells Fargo Bank, National Association, as Administrative Agent
and the other agents party thereto. Unless otherwise defined herein, capitalized
terms used in this Certificate shall have the meanings set forth in the Credit
Agreement.
I, [___________], the principal Financial Officer of the Company (after giving
effect to the Crane Acquisition, the Credit Agreement and the other Transactions
(as defined in the Credit Agreement) contemplated by the Credit Agreement to
occur on or prior to the date hereof (collectively, the “Transactions”)), in
that capacity only and not in my individual capacity (and without personal
liability), DO HEREBY CERTIFY on behalf of the Company that as of the date
hereof, after giving effect to the Transactions:
1.          The sum of the liabilities (including contingent liabilities) of the
Company and its Subsidiaries, on a consolidated basis, does not exceed the fair
value of the present assets of the Company and its Subsidiaries, on a
consolidated basis.
2.          The present fair saleable value of the assets of the Company and its
Subsidiaries, on a consolidated basis, is greater than the total amount that
will be required to pay the probable liabilities (including contingent
liabilities) of the Company and its Subsidiaries as they become absolute and
matured.
3.          The capital of the Company and its Subsidiaries, on a consolidated
basis, is not unreasonably small in relation to their business as contemplated
on the date hereof.
4.          The Company and its Subsidiaries, on a consolidated basis, have not
incurred and do not intend to incur, or believe that they will incur, debts or
other liabilities, including current obligations, beyond their ability to pay
such debts or other liabilities as they become due (whether at maturity or
otherwise).
5.          The Company and its Subsidiaries, on a consolidated basis, are
“solvent” within the meaning given to that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances.
6.          For purposes of this Certificate, subject to note [10] of the
Company’s most recent audited financial statements, the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.



--------------------------------------------------------------------------------





7.          In reaching the conclusions set forth in this Certificate, the
undersigned has (i) reviewed the Credit Agreement and other Loan Documents
referred to therein and such other documents deemed relevant, (ii) reviewed the
financial statements (including the pro forma financial statements) referred to
in Section 4.02(f) of the Credit Agreement (the “Financial Statements”) and
(iii) made such other investigations and inquiries as the undersigned has deemed
appropriate. The undersigned is familiar with the financial performance and
prospects of the Company and its Subsidiaries and hereby confirms that the
Financial Statements were prepared in good faith and fairly present, in all
material respects, on a pro forma basis as of [_________] (after giving effect
to the Transactions), the Company’s and its Subsidiaries’ consolidated financial
condition.
8.          The financial information and assumptions which underlie and form
the basis for the representations made in this Certificate were fair and
reasonable when made and were made in good faith and continue to be fair and
reasonable as of the date hereof.
9.          The undersigned confirms and acknowledges that the Administrative
Agent and the Lenders are relying on the truth and accuracy of this Certificate
in connection with the Commitments and Loans under the Credit Agreement.
[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 
CRANE CO.
     
By: ____________________________
 
Name:
 
Title:




 